

CEO VERSION

EXHIBIT 10.2


PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT


THIS PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT (“Agreement”) is
made as of [GRANT DATE] (the “Grant Date”) by and between Orbitz Worldwide,
Inc., a Delaware corporation (“Orbitz”), and the employee whose name is set
forth on the signature page hereto (“Employee”).


RECITALS


Orbitz has adopted the Orbitz Worldwide, Inc. 2007 Equity and Incentive Plan (as
may be amended from time to time, the “Plan”), a copy of which is attached
hereto as Exhibit A.


In connection with Employee’s employment by Orbitz or one of its subsidiaries
(collectively, the “Company”), Orbitz intends concurrently herewith to grant the
PSUs (as defined below) to Employee.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties to this Agreement, intending to be legally bound, agree as follows:


SECTION 1


DEFINITIONS


1.1.    Definitions. Capitalized terms not otherwise defined herein shall have
the meanings ascribed to them in the Plan. In addition to the terms defined in
the Plan, the terms below shall have the following respective meanings:


“Agreement” has the meaning specified in the Preamble.


“Applicable Ratio” has the meaning specified in Section 3.1.


“Board” means the board of directors of Orbitz (or, if applicable, any committee
of the Board).


“Cause” shall have the meaning assigned such term in the employment agreement
entered into between Orbitz and Employee, dated January 6, 2009 (the “Employment
Agreement”).


“Code Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and the rules, regulations and guidance promulgated thereunder.


“Committee” shall mean the Compensation Committee of the Board.


“Company” has the meaning specified in the Recitals.






--------------------------------------------------------------------------------



CEO VERSION



“Constructive Termination” shall have the meaning set forth in the Employment
Agreement.


“Disability” shall have the meaning assigned such term in the Employment
Agreement.


“Employee” has the meaning specified in the Preamble.


“General Release” has the meaning specified in 3.1.


“Grant Date” has the meaning specified in the Preamble.


“Normal Vesting Date” has the meaning specified in Section 3.1.


“Orbitz” has the meaning specified in the Preamble.


“Performance Goal” has the meaning specified in Section 3.1.


“Plan” has the meaning specified in the Recitals.


“PSUs” has the meaning specified in Section 2.


“Reacquisition” shall mean a reacquisition of the Company, directly or
indirectly, by Travelport Limited.


“Resolutions” shall have the meaning specified in Section 2.


“Share” means one share of the common stock, par value $0.01 per share, of
Orbitz.


“Target Number” has the meaning specified in Section 2.


SECTION 2


GRANT OF PERFORMANCE-BASED RESTRICTED STOCK UNITS


Subject to the terms of this Agreement and the Resolutions, Orbitz hereby grants
to Employee, as of the Grant Date, performance-based restricted stock units (the
“PSUs”). The number of PSUs granted was determined by the Committee in its grant
resolution (the “Resolutions”) and is equal to a target of [_____] PSUs (the
“Target Number”) as it may be adjusted upwards or downwards pursuant to the
Resolutions. Each PSU granted hereunder shall represent the right to receive
from the Company, on the terms and conditions described herein and subject to
the satisfaction of the performance goals established by the Committee and the
certification of such goals by the Committee, in the sole discretion of the
Board, either (i) one Share or (ii) cash equal to the fair market value (as
determined by the Board in good faith) of one Share as of the date of vesting
(and, as provided herein, distributions thereon), distributed at the




--------------------------------------------------------------------------------



CEO VERSION

time described below. Employee shall have no further rights with respect to any
PSU that is paid in Shares or cash, or that is forfeited or terminates pursuant
to this Agreement or the Plan.
SECTION 3


TERMS OF PERFORMANCE-BASED RESTRICTED STOCK UNITS


3.1.    Vesting Schedule.


(a)    The PSUs shall vest in full on the third anniversary of the date of the
grant (the “Normal Vesting Date”), subject to the following:
(i)    The provisions of this Agreement and the Plan.
(ii)    The achievement of any performance goals as established by the
Committee in the Resolutions (each, a “Performance Goal”). The Committee shall
make a determination regarding the achievement of each Performance Goal and, if
appropriate, certify such achievement in 2017 no later than March 15, [2017].
(iii)    Employee’s continued employment with the Company on the applicable
vesting date.
Except as provided in this Section 3 below, no vesting shall occur and any
unvested PSUs shall be automatically canceled without consideration and without
the need for any further action by the Company upon termination of Employee’s
employment with the Company for any reason.
Subject to Section 5.2, settlement of vested PSUs (after giving effect to the
accelerated vesting provisions below in this Section 3) shall occur after the
earlier of (i) the Normal Vesting Date (within 30 days thereafter), (ii) the
Employee’s death (within 90 days thereafter), and (iii) the Employee’s
separation from service following a Qualifying CIC Termination (within [90] days
thereafter).
(b)    In the event Employee’s employment with the Company is terminated without
Cause, or Employee resigns from the Company as a result of a Constructive
Termination, and such termination or resignation is on or within twenty-four
(24) months following a Change in Control or Employee’s employment is terminated
by the Company without Cause or if Employee resigns as a result of a
Constructive Termination and a Change in Control is consummated within ninety
(90) days following such termination of employment or resignation and such
termination of employment or resignation as a result of a Constructive
Termination is in contemplation of a Change in Control (a “Qualifying CIC
Termination”), then, subject to Employee’s execution and delivery of a
separation and release agreement that is no longer subject to revocation under
applicable law, substantially in the form attached hereto as Exhibit B (the
“General Release”) and compliance with all terms and conditions contained
herein, then (i) if the Change in Control occurs prior to the end of the
performance period for achievement of the Performance Goals (the “Performance
Period”), the Target Number of PSUs shall vest and (ii) if the Change in Control
occurs after the end of the Performance Period, then the PSUs shall vest in
accordance with the




--------------------------------------------------------------------------------



CEO VERSION

achievement of the Performance Goals as certified by the Committee. Subject to
Section 5.2, the PSUs vesting under this Section 3.1(b) shall be settled on the
90th calendar day following the Employee’s “separation from service” within the
meaning of Code Section 409A.
(c)    In the event Employee’s employment is terminated by the Company without
Cause or if Employee resigns as a result of a Constructive Termination, in
either case, not as described in Section 3.1(b) above, subject to Employee’s
execution and delivery of the General Release that is no longer subject to
revocation under applicable law and compliance with all terms and conditions
contained herein, a number of PSUs equal to 37.5% of the Target Number
granted pursuant to this Agreement shall no longer be subject to any employment
requirement hereunder and shall vest and be settled based on the level of
achievement, if any, of the Performance Goals as certified by the Committee. In
all cases, subject to Section 5.2, such vested PSUs shall be settled following
the Committee’s certification of achievement of the Performance Goals, which
settlement shall occur on the Normal Vesting Date.
(d)    In the event Employee’s employment is terminated (i) by the Company for
Disability or (ii) as a result of Employee’s retirement on or after age 65, the
PSUs will vest based on the level of achievement, if any, of the Performance
Goals as certified by the Committee, prorated by multiplying the number of PSUs
to which the Employee would have been entitled on the Normal Vesting Date had
the Employee’s termination not been terminated as certified by the Committee, by
a fraction the numerator of which is the whole months worked from the date of
grant to the date of separation from service and the denominator of which is 36
(the “Applicable Ratio”). The PSUs shall settle following the Committee’s
certification of the Performance Goals following the end of the performance
period and shall no longer be subject to any employment requirement hereunder.
(e)    In the event of Employee’s death, the Target Number of PSUs granted
pursuant to this agreement will vest, prorated by multiplying the Target Number
of PSUs by the Applicable Ratio. Subject to Section 5.2, such vested PSUs shall
be settled on the 90th calendar day following the Employee’s death.
(f)    In the event Employee resigns his employment pursuant to Section 9(e) of
the Employment Agreement on or following the Reacquisition, then, subject to
Employee’s execution and delivery of the General Release that is no longer
subject to revocation under applicable law and compliance with all terms and
conditions contained herein, the Target Number of PSUs granted pursuant to this
agreement will vest, prorated by multiplying the Target Number of PSUs by the
lesser of (i) one (1) and (ii) a fraction, the numerator of which is twelve (12)
plus the number of whole months worked from the date of grant to the date of
resignation and the denominator of which is 36. Subject to Section 5.2, the PSUs
vesting under this Section 3.1(f) shall be settled on the 90th calendar day
following the Employee’s “separation from service” within the meaning of Code
Section 409A.
(g)    In the event the Employee is terminated by the Company without Cause, or
if Employee resigns as a result of a Constructive Termination (other than the
diminution of duties or responsibilities directly resulting from the
Reacquisition and the Company becoming a non-publicly traded subsidiary of
Travelport Limited), and such termination or resignation is on or within twelve
(12) months following the Reacquisition or Employee’s employment is terminated




--------------------------------------------------------------------------------



CEO VERSION

by the Company without Cause or if Employee resigns as a result of a
Constructive Termination and the Reacquisition occurs within ninety (90) days
following such termination of employment or resignation and such termination of
employment or resignation is in contemplation of the Reacquisition, then,
subject to Employee’s execution and delivery of the General Release that is no
longer subject to revocation under applicable law and compliance with all terms
and conditions contained herein, then (i) if the Reacquisition occurs prior to
the end of the Performance Period, the Target Number of PSUs shall vest and (ii)
if the Reacquisition occurs after the end of the Performance Period, then the
PSUs shall vest in accordance with the achievement of the Performance Goals as
certified by the Committee. Subject to Section 5.2, the PSUs vesting under this
Section 3.1(g) shall be settled on the 90th calendar day following the
Employee’s “separation from service” within the meaning of Code Section 409A.
(h)    Subject to the resolutions adopted by the Committee in setting any
Performance Goal, the Board may determine at any time before the PSUs terminate
that the PSUs or any portion thereof shall vest at any time. In the event of
such accelerated vesting, such vested PSUs shall be settled on the Normal
Vesting Date (as if vesting had not been accelerated).
3.2.    Dividends. Employee shall be entitled to be credited with dividend
equivalents with respect to the PSUs, calculated as follows: on each date that a
cash dividend is paid by Orbitz while the PSUs are outstanding, Employee shall
be credited with an additional number of PSUs equal to the number of whole
Shares (valued at fair market value (as determined by the Board in good faith)
on such date) that could be purchased on such date with the aggregate dollar
amount of the cash dividend that would have been paid on the PSUs had the PSUs
been issued as Shares. The additional PSUs credited under this Section shall be
subject to the same terms and conditions applicable to the PSUs originally
awarded hereunder, including, without limitation, for purposes of vesting,
settlement and forfeiture and crediting of additional dividend equivalents.
3.3.    Limited Transferability. The PSUs shall be neither transferable nor
assignable by Employee.


3.4.    Forfeiture. Notwithstanding anything herein to the contrary, in the
event (X) Employee is terminated for Cause pursuant to Section 9(a) of the
Employment Agreement and such termination for Cause is based on Employee’s
willful misconduct involving a financial matter of the Company, including,
without limitation, Employee purposefully or knowingly making a false
certification to the Company pertaining to its financial statements, (Y) of
Employee’s material breach of the restrictive covenants set forth in Sections 10
or 11 of the Employment Agreement or (Z) of Employee’s material violation of the
Company’s Code of Conduct or Code of Ethics, the Board may determine in good
faith that:


(i)    the PSUs, to the extent not then vested, shall be automatically canceled
by Orbitz without consideration and without the need for further action by the
Company, upon adoption of the Board of a finding as outlined above,      


(i)    Employee shall repay to Orbitz any cash received pursuant to the vesting
of any PSU within two (2) years prior to (x) such termination of employment for
Cause or (y)  such breach, as applicable,




--------------------------------------------------------------------------------



CEO VERSION

(ii)    any Shares acquired pursuant to the vesting of any PSU within two (2)
years prior to the date of Board determination of (X), (Y), or (Z) above and
then held by Employee shall be forfeited and returned to Orbitz without
consideration, and


(iii)    in the event Employee has sold or otherwise disposed of Shares acquired
pursuant to the vesting of any PSU within two (2) years prior to the date of
Board determination of (X), (Y), or (Z) above, Employee shall pay to Orbitz any
proceeds received from such sale or other disposition, less the taxes paid with
regard to such sale.


Notwithstanding the foregoing, in the event Employee is terminated for Cause
pursuant to Section 9(a) of the Employment Agreement and such termination for
Cause is based on conduct other than Employee’s willful misconduct involving a
financial matter of the Company, the Board may determine in good faith that the
provisions of Section 3.5(i) through (iv) shall apply to the extent necessary
for the Company to recover any damages it incurs as a result of such conduct.
SECTION 4


CERTAIN COVENANTS


Employee hereby agrees and covenants to perform all of his obligations set forth
in Sections 10 and 11 of the Employment Agreement (which are incorporated by
reference hereby) and acknowledges that Employee’s obligations set forth in
Sections 10 and 11 of the Employment Agreement constitute a material inducement
for the Company’s grant of the PSUs to Employee. The provisions of this Section
4 shall survive the termination of Employee’s employment with the Company for
any reason.


SECTION 5


MISCELLANEOUS


5.1.    Tax Issues and Withholding. Employee acknowledges that he or she is
relying solely on his or her own tax advisors and not on any statements or
representations of the Company or any of its agents. Employee understands that
he or she (and not Orbitz) shall be responsible for all tax liability that shall
arise as a result of the settlement of PSUs contemplated by this Agreement.
Orbitz’s obligations under this Agreement shall be subject to all applicable tax
and other withholding requirements, and Orbitz shall, to the extent permitted by
law, have the right to deduct any withholding amounts from any payment or
transfer of any kind otherwise due to Employee (including by withholding
shares).


5.2.    Compliance with IRC Section 409A.


(a)    The intent of the parties is that payments under this Agreement comply
with or be exempt from Code Section 409A and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith.






--------------------------------------------------------------------------------



CEO VERSION

(b)    If Employee notifies the Company (with specificity as to the reason
therefor) that Employee believes that any provision of this Agreement would
cause Employee to incur any additional tax or interest under Code Section 409A
and the Company concurs with such belief or the Company (without any obligation
whatsoever to do so) independently makes such determination, the Company shall,
after consulting with Employee, reform such provision to try to comply with Code
Section 409A through good faith modifications to the minimum extent reasonably
appropriate to conform with Code Section 409A. To the extent that any provision
hereof is modified in order to comply with or be exempt from Code Section 409A,
such modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to
Employee and the Company of the applicable provision without violating the
provisions of Code Section 409A.


(c)    Notwithstanding anything herein to the contrary, if at the time of
Employee’s separation from service (within the meaning of Code Section 409A)
Employee is a “specified employee” as defined in Code Section 409A and the
deferral of the commencement of any payments otherwise payable hereunder as a
result of such separation is necessary under Code Section 409A(a)(2)(B)(i) in
order to prevent any accelerated or additional tax under Code Section 409A, then
the Company will defer the commencement of the payment of any such payments
hereunder (without any reduction in such payments ultimately paid or provided to
Employee) until the date that is six (6) months following Employee’s separation
from service (or the earliest date as is permitted under Code Section 409A) (the
“Delay Period”). Upon the expiration of the Delay Period, all payments delayed
pursuant to this Section 5.2 (whether they would have otherwise been payable in
a single lump sum or in installments in the absence of such delay) shall be paid
or reimbursed to Employee in a lump sum on the first business day after the end
of the Delay Period, and any remaining payments due under this Agreement shall
be paid or provided in accordance with the normal payment dates specified for
them herein.


(d)    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”


5.3.    Employment of Employee. Nothing in this Agreement confers upon Employee
the right to continue in the employ of the Company, entitles Employee to any
right or benefit not set forth in this Agreement or interferes with or limits in
any way the right of the Company to terminate Employee’s employment.


5.4.    Stockholder Rights. Employee shall not have any stockholder rights
(including the right to distributions or dividends) with respect to the Shares
subject to the PSUs until Employee has become a holder of record of the Shares
issued upon vesting; provided that Employee may be entitled to the benefits set
forth in Section 3.2 of this Agreement.


5.5.    Equitable Adjustments. The PSUs shall be subject to adjustment as
provided in Section 5 of the Plan.






--------------------------------------------------------------------------------



CEO VERSION

5.6.    Calculation of Benefits. Neither the PSUs nor any Shares issued pursuant
to the vesting of the PSUs shall be deemed compensation or taken into account
for purposes of determining benefits or contributions under any retirement or
other qualified or nonqualified plans of the Company or any employment/severance
or change in control agreement to which Employee is a party and shall not affect
any benefits, or contributions to benefits, under any other benefit plan of any
kind or any applicable law or regulation now or subsequently in effect under
which the availability or amount of benefits or contributions is related to
level of compensation. It is specifically agreed by the parties that any
benefits that Employee may receive or derive from this Agreement will not be
considered as salary for calculating any severance payment that may be payable
to Employee in the event of a termination of his or her employment.


5.7.    Remedies.


(a)    The rights and remedies provided by this Agreement are cumulative and the
use of any one right or remedy by any party shall not preclude or waive its
right to use any or all other remedies. These rights and remedies are given in
addition to any other rights the parties may have at law or in equity.


(b)    Except where a time period is otherwise specified, no delay on the part
of any party in the exercise of any right, power, privilege or remedy hereunder
shall operate as a waiver thereof, nor shall any exercise or partial exercise of
any such right, power, privilege or remedy preclude any further exercise thereof
or the exercise of any right, power, privilege or remedy.


5.8.    Waivers and Amendments. The respective rights and obligations of Orbitz
and Employee under this Agreement may be waived (either generally or in a
particular instance, either retroactively or prospectively, and either for a
specified period of time or indefinitely) by such respective party. This
Agreement may be amended only with the written consent of a duly authorized
representative of Orbitz and Employee.


5.9.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois.


5.10.    CONSENT TO JURISDICTION.


(a)    EACH OF THE PARTIES HERETO HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION
OF ALL STATE AND FEDERAL COURTS LOCATED IN THE STATE OF ILLINOIS, AS WELL AS TO
THE JURISDICTION OF ALL COURTS TO WHICH AN APPEAL MAY BE TAKEN FROM SUCH COURTS,
FOR THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF, OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY,
INCLUDING, WITHOUT LIMITATION, ANY PROCEEDING RELATING TO ANCILLARY MEASURES IN
AID OF ARBITRATION, PROVISIONAL REMEDIES AND INTERIM RELIEF, OR ANY PROCEEDING
TO ENFORCE ANY ARBITRAL DECISION OR AWARD. EACH




--------------------------------------------------------------------------------



CEO VERSION

PARTY HEREBY EXPRESSLY WAIVES ANY AND ALL RIGHTS TO BRING ANY SUIT, ACTION OR
OTHER PROCEEDING IN OR BEFORE ANY COURT OR TRIBUNAL OTHER THAN THE COURTS
DESCRIBED ABOVE AND COVENANTS THAT IT SHALL NOT SEEK IN ANY MANNER TO RESOLVE
ANY DISPUTE OTHER THAN AS SET FORTH IN THIS SECTION 5.10 OR TO CHALLENGE OR SET
ASIDE ANY DECISION, AWARD OR JUDGMENT OBTAINED IN ACCORDANCE WITH THE PROVISIONS
HEREOF.


(b)    EACH OF THE PARTIES HERETO HEREBY EXPRESSLY WAIVES ANY AND ALL OBJECTIONS
IT MAY HAVE TO VENUE, INCLUDING, WITHOUT LIMITATION, THE INCONVENIENCE OF SUCH
FORUM, IN ANY OF SUCH COURTS. IN ADDITION, EACH OF THE PARTIES CONSENTS TO THE
SERVICE OF PROCESS BY PERSONAL SERVICE OR ANY MANNER IN WHICH NOTICES MAY BE
DELIVERED HEREUNDER IN ACCORDANCE WITH SECTION 5.14 OF THIS AGREEMENT.


5.11.    Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY VOLUNTARILY AND
IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR OTHER PROCEEDING BROUGHT IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.


5.12.    Successors and Assigns. Except as otherwise expressly provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon, the
successors, permitted assigns, heirs, executors and administrators of the
parties hereto.


5.13.    Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and supersedes all prior communications, representations and negotiations
in respect thereto.


5.14.    Notices. All demands, notices, requests, consents and other
communications required or permitted under this Agreement shall be in writing
and shall be personally delivered or sent by facsimile machine (with a
confirmation copy sent by one of the other methods authorized in this Section
5.14), reputable commercial overnight delivery service (including Federal
Express and U.S. Postal Service overnight delivery service) or, deposited with
the U.S. Postal Service and mailed first class, registered or certified mail,
postage prepaid, as set forth below:


If to Orbitz, addressed to:
 
Orbitz Worldwide, Inc.
Legal Department
500 W. Madison Street
Chicago, Illinois 60661
Attention: General Counsel
Fax: (312) 894-4856






--------------------------------------------------------------------------------



CEO VERSION

If to Employee, to the address set forth on the signature page of this Agreement
or at the current address listed in the Company’s records. Notices shall be
deemed given upon the earlier to occur of (i) receipt by the party to whom such
notice is directed; (ii) if sent by facsimile machine, on the day (other than a
Saturday, Sunday or legal holiday in the jurisdiction to which such notice is
directed) such notice is sent if sent (as evidenced by the facsimile confirmed
receipt) prior to 5:00 p.m. Eastern Time and, if sent after 5:00 p.m. Eastern
Time, on the day (other than a Saturday, Sunday or legal holiday in the
jurisdiction to which such notice is directed) after which such notice is sent;
(iii) on the first business day (other than a Saturday, Sunday or legal holiday
in the jurisdiction to which such notice is directed) following the day the same
is deposited with the commercial courier if sent by commercial overnight
delivery service; or (iv) the fifth day (other than a Saturday, Sunday or legal
holiday in the jurisdiction to which such notice is directed) following deposit
thereof with the U.S. Postal Service as aforesaid. Each party, by notice duly
given in accordance therewith, may specify a different address for the giving of
any notice hereunder.


5.15.    No Third Party Beneficiaries. There are no third party beneficiaries of
this Agreement.


5.16.    Incorporation of Plan and Employment Agreement; Acknowledgment. The
Plan and Employment Agreement are hereby incorporated herein by reference and
made a part hereof, and the PSUs and this Agreement are subject to all terms and
conditions of the Plan and the Employment Agreement. In the event of any
inconsistency between the Plan or the Employment Agreement and this Agreement,
the provisions of the Plan or Employment Agreement shall govern. By signing this
Agreement, Employee acknowledges having received and read a copy of the Plan.


5.17.    Consent. In the course of Employee’s employment with the Company, the
Company may obtain or have access to certain information about Employee and
Employee’s employment with the Company, such as information about Employee’s
job, appraisals, performance, health, compensation, benefits, training, absence,
education, contact details, disabilities, social security number (or equivalent)
and information obtained from references or background checks (collectively,
“Personal Information”). The Company will use Personal Information in connection
with Employee’s employment with the Company, to provide Employee with health and
other benefits, and in order to fulfill its legal and regulatory
obligations. Due to the global nature of the Company’s business and the need to
centralize the Company’s information and technology storage systems, the Company
may transfer, use or store Employee’s Personal Information in a country or
continent outside the country where Employee works or lives, and may also
transfer Employee’s Personal Information to its other group companies, to its
insurers and service providers as necessary or appropriate, and to any party
that it merges with or which purchases all or a substantial portion of its
assets, shares, or business (any of which may also be located outside the
country or continent where Employee works or lives). The Company may also
disclose Employee’s Personal Information when it is legally required to do so or
to governmental, fiscal or regulatory authorities (for example, to tax
authorities in order to calculate Employee’s appropriate taxation, compensation
or salary payments). The Company may disclose Personal Information as noted
above, including to any of the third parties and for any of the reasons listed
above, without further notice to Employee. By




--------------------------------------------------------------------------------



CEO VERSION

signing below, Employee consents to the Company collecting, retaining,
disclosing and using Personal Information as outlined above, and to transfer
such information internationally and/or to third parties for these purposes.


5.18.    Severability; Titles and Subtitles; Gender; Singular and Plural;
Counterparts; Facsimile.


(a)    In case any provision of this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.


(b)    The titles of the sections and subsections of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement.


(c)    The use of any gender in this Agreement shall be deemed to include the
other genders, and the use of the singular in this Agreement shall be deemed to
include the plural (and vice versa), wherever appropriate.


(d)    This Agreement may be executed in any number of counterparts, each of
which shall be an original, but all of which together constitute one instrument.


(e)    Counterparts of this Agreement (or applicable signature pages hereof)
that are manually signed and delivered by facsimile transmission shall be deemed
to constitute signed original counterparts hereof and shall bind the parties
signing and delivering in such manner.


IN WITNESS WHEREOF, Orbitz and Employee have executed this Agreement as of the
day and year first written above.




ORBITZ WORLDWIDE, INC.






By:                
Name:
Title:




EMPLOYEE:




                
Name: [EMPLOYEE NAME]
Number of PSUs: [# PSU’s]






--------------------------------------------------------------------------------



CEO VERSION



Exhibit A - 2007 Equity and Incentive Plan
(Distributed Separately)










--------------------------------------------------------------------------------



CEO VERSION



Exhibit B - General Release
(Distributed Separately)




